NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicole Tepe on August 4, 2021.
The application has been amended as follows: 
Cancel claims 7 and 14.
ALLOW claims 18-19.
Reasons for Allowance
The claimed invention is drawn to a method comprising diagnosing and treating a food sensitivity in a patient suffering from active eosinophilic esophagitis (EoE) based on said patient’s eosinophil lineage-committed progenitor (EoP) blood level before and after elimination of a food type.  In particular, wherein said patient has an initial EoP level of greater than 15.5 absolute EoPs per mL of blood which is reduced to 15.5 or less following elimination of said food.  As discussed throughout the prosecution of the parent Application 15/358,864 (now US Patent No. 10,288,612), while it may have been obvious to measure EoP levels as a biomarker of EoE, it was not obvious that EoP levels could be used to distinguish active EoE from inactive EoE.  The instant method, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611